EXHIBIT 10.2

 

Veeco Instruments Inc.

 

2009 Supplemental Management Profit Sharing Plan

 

August 20, 2009

 

·                  Based on H2 2009 Business Unit results as measured by EBITA

 

·                  Payable when BU EBITA > 5% of Revenue

 

·                  Group (PE & M&I) and Corporate awards will be based on the
weighted average results for relevant Business Units

 

·                  Supplemental Profit Sharing pool funded by EBITA based on
EBITA as a % of revenue (after taking into account the cost of the additional
bonus):

 

EBITA as a % of Revenue

 

Supplemental Profit Sharing Pool
% of EBITA

 

Less than 5%

 

0

%

5% but less than 10%

 

2

%

10% but less than 15%

 

4

%

15% but less than 20%

 

6

%

EBITA % 20%+

 

8

%

 

·               As with other profit sharing plans, supplemental profit sharing
awards will be distributed in proportion to each individual’s target bonus.

 

·                  Supplemental Profit Sharing awards, if earned, will be paid
with normal 2009 bonus (in mid-March 2010) but subject to recovery (“claw back”)
in the event the recipient voluntarily terminates his or her employment or is
terminated for cause on or before December 31, 2010.

 

--------------------------------------------------------------------------------